Case 0:21-cv-60241-AHS Document 18 Entered on FLSD Docket 05/07/2021 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 21-60241-CIV-SINGHAL

  ANDRES GOMEZ,

          Plaintiff,

  v.

  NATIONAL BANK OF CANADA
  FINANCIAL GROUP, INC.,

       Defendant.
  ___________________________/

                                  ORDER OF DISMISSAL

          THIS CAUSE has come before the Court upon the Stipulation for Dismissal with

  Prejudice (DE [17]) filed by the parties. The Court having reviewed the Stipulation and

  being otherwise duly informed therein, it is hereby

          ORDERED AND ADJUDGED that this cause shall stand DISMISSED WITH

  PREJUDICE, each party to bear its own costs and attorney’s fees except as provided in

  the parties’ Settlement Agreement.

          DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 6th day of May

  2021.




  Copies furnished counsel via CM/ECF
